United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
MEDICAL COMMAND, Fort Hood, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-983
Issued: January 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 25, 2014 appellant filed a timely appeal from a February 26, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition while in the performance of duty.
FACTUAL HISTORY
On April 11, 2012 appellant, then a 54-year-old supervisory physician at the Medical
Evaluation Board (MEB), filed an occupational disease claim alleging that he sustained
headaches, tension, and additional stress in the performance of duty. He noted that he first
1

5 U.S.C. § 8101 et seq.

became aware of his condition or illness on June 26, 2005 and realized that it resulted from his
employment on April 5, 2012. Appellant did not stop work.2
In an attached statement, appellant detailed numerous work factors and incidents that he
alleged contributed to his claimed condition. He described an April 5, 2012 meeting with
Lieutenant Colonel (LTC) Michael Wynn. Appellant stated that LTC Wynn came into his office
without asking any questions, gave him a written counseling statement, charged him with not
following verbal orders and violating hospital by-laws by not submitting his credentials, and
threatened disciplinary action. When appellant advised LTC Wynn that he had contacted
Col. Bator, LTC Wynn became angry and yelled at him. He further claimed that he was subject
to harassment at work and had stress headaches. Appellant related that he had previously
reported headaches caused by noxious fumes due to the ventilation in a Food and Drug
Administration building. He also noted that he filed a hostile work complaint with the EEO
regarding working conditions under LTC Wynn and explained that he had too much work and
requested a modified schedule from Command, but it was denied.
The employing establishment controverted appellant’s claim and noted that he was not
employed with the employing establishment in June 2005 when he claimed that he first became
aware of his disease. It also stated that LTC Wynn only spoke to appellant during scheduled
meetings. The employing establishment noted that appellant repeatedly failed to follow
directions and direct orders.
By letter dated May 3, 2012, OWCP informed appellant that the evidence submitted was
insufficient to establish his claim. Appellant was advised as to the medical and factual evidence
required to support his claim and was given 30 days to provide such information. OWCP also
sent a similar letter to the employing establishment and requested additional evidence.
In a May 11, 2012 e-mail, LTC Charles Clintwood stated that the work of an MEB
physician was far from stressful. He noted that in other outpatient clinics providers were
expected to see over 20 cases per day, but MEB providers saw an average of two patients per day
with a maximum of three patients per day. LTC Clintwood further explained that there were no
physically demanding requirements for their MEB physicians since they did not physically
examine patients but interviewed the patient, reviewed the records, and typed a summary of the
problem. He reported that the environment at the employing establishment was calm, sedate,
collegial, and supportive. LTC Clintwood stated that, despite this calm environment, he spent an
inordinate amount of time answering appellant’s questions in multiple training sessions and
weekly provider meetings. He noted that they reduced appellant’s workload below the minimum
expected production schedule on a temporary basis because of his ongoing and repeated
complaints of not being able to keep up. LTC Clintwood stated that during weekly meetings
appellant aggressively dominated the discussions, talked over other staff, and rehashed the same
2

As appellant continued to be employed by the employing establishment after he was aware of his emotional
condition and was exposed to the work factors he alleged caused or contributed to his condition, his April 11, 2012
claim was timely filed. See Larry Young, 52 ECAB 264 (2001). Although appellant did not stop work or claim
disability, the record reveals that the employing establishment proposed to suspend him in June 2012 for disciplinary
action. Under a Negotiated Settlement Agreement with the Equal Employment Opportunity (EEO) Commission
dated September 17, 2012, the employing establishment agreed to cancel the proposed suspension and remove
appellant from federal service for medical inability to work.

2

complaints week after week. He also noted that appellant began submitting frequent leave
requests for ordinary leave and leave without pay, his charting began falling behind, and his
cases became delinquent. LTC Clintwood reported that he stopped sharing certain tasks with
appellant, such as psychiatry diagnoses, because appellant chose not to complete them.
The employing establishment submitted a position description of a supervisory physician
for the MEB.
In a May 3, 2012 report, Dr. Thomas Martens, a Board-certified family practitioner,
related that appellant was employed as an MEB physician at the employing establishment and
noted that he was evaluated for complaints of stress and headaches resulting from his workrelated activities. Appellant explained that he was required to evaluate three patients and write
three narrative summaries (NARSUM’s) per day and keep his certifications up to date.
Dr. Martens stated that appellant’s various requests for a modified schedule of two NARSUMs
and two patients per day had been met with resistance and disciplinary actions, which resulted in
stress and migraines secondary to work-related environment. He reviewed appellant’s history
and diagnosed acute stress disorder secondary to work environment, depressive symptoms
secondary to psychological factors, tension headache secondary to work-related factors, and
sleep disturbance secondary to work-related factors. Dr. Martens opined that appellant met all
the criteria per FECA guidelines, including timely filing his claim, being an employee, fact of
injury, performance of duty, and causal relationship. He concluded that appellant’s disability
was a direct result of the subsequent condition of his acute stress disorder, depressive symptoms,
tension headaches, and sleep disturbance that developed due to his work-related injury.
In a May 31, 2012 therapy report, Tabitha Peterson, a licensed professional counselor,
noted current diagnoses of panic attack, predominant disturbance of emotions, and other acute
reactions to stress. She related appellant’s complaints of panic, anxiety, and stress, trouble
sleeping, and ruminating about his unresolved work situation. Ms. Peterson noted that he
provided more specific dates about when his panic attacks occurred and stated that he had
several attacks the week of May 1, 2012. Objective examination revealed anxiety, cognitive
distortions, cognitive reframing, depression, and rapport building.
In a May 31, 2012 work capacity evaluation, Ms. Peterson stated that appellant was
experiencing significant emotional distress, mild-to-moderate panic attacks, anxiety, depression,
and diagnosed with acute stress disorder related to work stress. She reported that his stress
reaction stemmed from reports of confrontation, threats of losing his employment, physical
discomforts associated with extended periods of sitting, and concerns about doing his job well.
Ms. Peterson indicated that appellant was not competent to work eight hours a day but could
perform his regular duties at a slower, lighter pace with reassignment to a different supervisor.
Appellant submitted various duty status reports dated May 3 to August 16, 2012 with
illegible signatures which indicated that he suffered from stress and headaches from working in a
hostile work environment.
In a decision dated October 17, 2012, OWCP denied appellant’s emotional condition
claim finding that the incidents alleged to have caused his emotional condition were
administrative matters and not compensable factors of employment under FECA.

3

In an appeal request form received on April 1, 2013, appellant requested reconsideration.
He resubmitted Dr. Martens’ May 3, 2012 report and various work capacity evaluation forms.
In a January 22, 2012 report, Dr. Gilbert Blancarte, a Board-certified internist, stated that
appellant became aware of stress and headaches while required to evaluate three patients and
write up three NARSUMs per day and keep physician certifications up to date. He opined that
appellant’s symptoms of tension headaches, acute stress disorder, sleep disturbance, and
depressive symptoms were a result of him performing his regular assigned duties. Dr. Blancarte
noted that appellant was issued a letter of warning as a result of being unable to complete three
NARSUMs a day and keep his physician certifications up to date and suffered an emotional
reaction directly traceable to the disciplinary action. He concluded that appellant suffered from
acute stress disorder, depressive symptoms, tension headache, and sleep disturbance secondary to
work-related factors while performing his regular daily assigned duties, which was a
compensable factor of employment.
By decision dated May 29, 2013, OWCP denied modification of the October 17, 2012
denial decision finding that the alleged work factors were not compensable factors of
employment.
On June 10, 2013 appellant requested reconsideration. He alleged that Dr. Blancarte and
Dr. Martens’ reports relating to his factual claims should be considered authority by him since he
helped write the reconsideration request. Appellant provided a chronological list of events that
he believed contributed to his emotional conditions. He also submitted his EEO settlement
agreement.
Appellant provided various e-mails between himself and several supervisors dated
May 15 to June 5, 2012 regarding arranging a meeting for reassignment, his credential
application, various leave requests for sick leave or leave without pay, his request for temporaryduty location, and his request to limit his privileges to one to two patients and NARSUMs daily.
In a decision dated September 6, 2013, OWCP denied modification of OWCP’s denial
decisions finding that appellant had not established a compensable factor of employment.
On October 21, 2013 appellant submitted another request for reconsideration. He stated
that he had previously submitted medical and e-mail documents that demonstrated he was asked
to perform more medical examinations in eight hours than he was capable of performing, that his
boss entered his office and called him a cheat and other names, that he was involuntarily
reassigned, and that he was threatened with a loss of career and insubordination when he tried to
appeal up the chain of command. Appellant also submitted additional e-mails between himself
and his supervisors dated April 19 to May 1, 2012 regarding his suspension notice. He noted
that he was backlogged in his work and requested assistance.
In an October 12, 2013 statement, Joyce Doncaster, Ph.D., noted that she worked at the
MEB office at Fort Hood as a clinical psychologist along with appellant. She related that she
witnessed the stress level present and explained that as clinicians in the MEB clinic they were
responsible for conducting evaluations on soldiers who were going through the process to exit
from the military for medical and/or mental health conditions. Dr. Doncaster stated that many of
the soldiers had a wide range of medical issues, such as severe, chronic pain, and severe mental

4

health issues, anxiety, and depression. She noted that a majority of the soldiers were angry,
hostile, and sometimes even threatening toward the clinicians. Dr. Doncaster reported that the
stress level at the employing establishment was very high and there was constant pressure on the
clinicians to move through the backlog of soldiers. She stated that they dealt with hostile
soldiers every day, especially if they did not agree with the severity of the injury or the
diagnosis. Dr. Doncaster related that appellant expressed his anxiety and stress to her on several
occasions and she was aware that he was absent from work due to illness and headaches.
By decision dated October 29, 2013, OWCP denied modification of its prior decisions
finding that appellant had not established a compensable factor of employment.
On November 8, 2013 appellant submitted a request for reconsideration. He alleged that
as a consequence of his supervisors’ failure to accommodate his requests and delay in filing
workers’ compensation forms he was being treated for two workers’ compensation injuries to his
neck, back, and shoulders which all contributed to pain, anxiety, and stress.
In an October 17, 2013 statement, Captain (Capt.) Theresa Long, M.D. (a coworker),
reported that she and appellant were both under daily stress from the workload and working
conditions at the employing establishment. She explained that physicians were often required to
complete NARSUMs in a period of time or at a pace that was insufficient to ensure thorough and
accurate standards. Capt. Long stated that some soldiers exhibited signs of post-traumatic stress
disorder (PTSD), pain, or other stress from the MEB process and that emotions could run high
when medical examination findings did not correlate with the soldier’s desired outcome. She
reported that she witnessed appellant become more and more distressed over his inability to
handle three cases a day and the increasing number of cases that were falling behind after
LTC Wynn consistently denied his request to do two cases a day. Capt. Long described two
incidents where LTC Wynn stated that he hoped appellant would go home and shoot himself in
the head and told everyone what a worthless person appellant was.
In a decision dated January 14, 2014, OWCP denied modification of OWCP’s prior
denial decisions finding that appellant had not established a compensable factor of employment.
On February 7, 2014 appellant submitted a request for reconsideration. He contended
that the statements by Capt. Long and Dr. Doncaster document the stressful environment, hostile
supervisor, and overworked conditions he experienced. Appellant further alleged that his
previously submitted psychological testing and reports establish that his stress, anxiety, and
headaches were closely interconnected.
Appellant submitted excerpts of a transcript from an April 19, 2013 fact-finding
interview of Carolyn Hall, a health systems specialist administrator for MEB, by the employing
establishment’s Investigations and Resolutions Division.
In a February 5, 2013 report, Dr. Robert H. Gordon, a clinical forensic psychologist,
related appellant’s complaints of neck pain, back pain, and anxiety. He noted that appellant was
very distressed when talking about his grievances toward his former employer. Appellant stated
that he worked in a hostile work environment; felt stressed by his high workload; that his
employer would not reassign him despite numerous requests; and experienced difficulties with
recredentialing due to alleged malfeasance by command. Dr. Gordon related that appellant

5

experienced panic attacks with impending doom, chest pain, and shortness of breath. He
reported that appellant’s judgment, remote memory, and general fund of knowledge was
satisfactory. Dr. Gordon stated that appellant’s concentration and short-term memory were fair.
He diagnosed generalized anxiety disorder and opined that appellant’s symptoms were unlikely
to change because appellant had these symptoms for a long period of time.
By decision dated February 26, 2014, OWCP denied modification of OWCP’s prior
denial decisions. It found that appellant failed to establish that certain alleged incidents had
occurred as described and failed to establish a compensable factor of employment.
LEGAL PRECEDENT
To establish a claim that he or she sustained an emotional or stress-related condition in
the performance of duty, an employee must submit: (1) factual evidence identifying the
employment factors or incidents alleged to have caused or contributed to the condition;
(2) medical evidence establishing that he or she has an emotional or stress-related disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to the condition.3 If a claimant implicates a factor of
employment, OWCP should determine whether the evidence of record substantiates that factor.
Allegations alone are insufficient to establish a factual basis for an emotional condition claim
and must be supported with probative and reliable evidence. If a compensable factor of
employment is established, OWCP must then base its decision on an analysis of the medical
evidence.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment.5 There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation.6 In the case of Lillian Cutler,7 the Board explained that
there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition under FECA. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.8 On the other hand, when a
disability results from a fear of a reduction-in-force or frustration from not being permitted to
work in a particular environment or hold a particular position such disability falls outside
FECA’s coverage because they are found not to have arisen out of employment.9

3

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

4

G.S., Docket No. 09-764 (issued December 18, 2009).

5

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

6

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

7

28 ECAB 125 (1976).

8

Supra note 7; see also Trudy A. Scott, 52 ECAB 309 (2001).

9

William E. Seare, 47 ECAB 663 (1996).

6

ANALYSIS
Appellant attributed his tension headaches, stress and anxiety to several incidents and
activities that occurred while he worked at the employing establishment. OWCP denied his
claim finding that he failed to establish a compensable factor of employment. As a preliminary
matter, the Board must review whether the alleged incidents are covered employment factors
under FECA.10
Appellant alleged that he experienced stress and anxiety because of overwork. He
claimed he was unable to meet the position requirements of evaluating three patients, completing
three NARSUMs daily, and keeping his physician certifications up to date. Appellant contended
that his various requests for a modified schedule were met with resistance and disciplinary
actions. The Board has held that emotional reactions to situations in which an employee is trying
to meet his or her position requirements are compensable.11 The Board finds, however, that
appellant’s allegations of overwork are not supported by the evidence of record. In a May 11,
2012 e-mail, LTC Clintwood stated that the workload for MEB physicians was less strenuous
than other clinic providers. He explained that most other outpatient providers were expected to
see over 20 cases per day, but MEB providers saw an average of two to three patients per day.
LTC Clintwood further reported that, when appellant had trouble meeting his requirements, his
workload was reduced to below the minimum expected production schedule on a temporary
basis. The Board notes that LTC Clintwood’s statement contradicted appellant’s allegations that
he was overworked and that the employing establishment refused to accommodate his requests
for a lighter workload. Accordingly, the Board finds the evidence insufficient to establish
appellant’s allegations of overwork.12
Appellant has also objected to several managerial actions, including involuntary
assignment to the MEB; inability to have his credentials recertified; suspension notices; denial of
numerous leave requests; denial of requests for additional training and transfer to a different
worksite; and denial of a modified work schedule. The Board has held that workspace
transfers,13 leave matters,14 accommodation requests,15 disciplinary actions,16 and criticism and
reprimands,17 are administrative and personnel matters. Administrative and personnel matters,
although generally related to employment, are administrative functions of the employer rather
10

See P.E., Docket No. 14-102 (issued April 1, 2014).

11

See supra note 7.

12

See L.A., Docket No. 13-1544 (issued September 23, 2014) (the Board found that various statements by
appellant’s supervisors that claimant’s workload was manageable, that she received assistance as requested, and did
not receive any new cases contradicted claimant’s allegations and failed to establish a compensable factor of
employment).
13

Dan F. Bennett, Docket No. 05-60 (issued March 7, 2005).

14

J.C., 58 ECAB 594 (2007).

15

P.K., Docket No. 12-1640 (issued May 13, 2013).

16

Supra note 4.

17

Roger W. Robinson, 54 ECAB 846 (2003).

7

than the regular or specially-assigned work duties of the employee and are not covered under
FECA.18
For an administrative or personnel matter to be considered a compensable factor of
employment, the evidence must establish error or abuse on the part of the employer.19 The
employee bears the burden of proof to establish administrative error or abuse.20 In this case,
appellant has alleged administrative error when LTC Wynn accused him of being AWOL and
threatened to cancel his pay when he used sick leave. He has contended that a May 30, 2012
e-mail is evidence of such error. The record contains a May 31, 2012 e-mail from a Gayle
Johnson to LTC Wynn which detailed the guidelines for entitlement to leave under the Family
Medical Leave Act (FMLA). Ms. Johnson noted that since appellant invoked FMLA leave he
had to meet the guidelines and medical certifications. In a June 5, 2012 e-mail, LTC Wynn
informed appellant that his sick leave requests were received and that the recommendations by
Ms. Johnson were followed. The Board notes, therefore, that the record does not support
appellant’s contention of administrative error or abuse. On the contrary, LTC Wynn’s June 5,
2012 e-mail has demonstrated that he sought to follow the appropriate guidelines for FMLA
leave as requested by appellant. Accordingly, the Board finds that appellant did not establish
administrative error or abuse.
On appeal, appellant reiterates the incidents described above and generally references
several e-mails as evidence that management refused to grant his requests for leave, work
accommodations, and additional training, and to meet with him regarding these issues. He
specifically mentions an April 16, 2012 e-mail, which instructed him to meet a supervisor for
mandatory management reassignment to the MEB and an April 17, 2012 e-mail, which
demonstrated that he met with the Commander but he did not sign off for appellant to remain
credentialed, as evidence of the stress he experienced as a result of his supervisors’ actions.
Appellant further addresses several other e-mail documents as evidence that his supervisors
ordered him to write legal memorandums on soldiers that he had not seen and reprimanded him
when he took extra time to help a soldier stay on active duty. The Board has found, however,
that an employee’s complaints concerning the manner in which a supervisor performs his duties
as a supervisor or the manner in which a supervisor exercises his supervisory discretion fall, as a
rule, is outside the scope of coverage provided by FECA.21 This principle recognizes that a
supervisor or manager in general must be allowed to perform his or her duties, which employees
will at times dislike the actions taken, but that mere disagreement or dislike of a supervisory or
management action is not compensable.22

18

M.C., Docket No. 10-1628 (issued June 8, 2011); Matilda R. Wyatt, 52 ECAB 421 (2001).

19

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

20

M.W., Docket No. 09-2036 (issued June 2, 2010).

21

T.G., 58 ECAB 189 (2006); Marguerite J. Toland, 52 ECAB 294 (2001).

22

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt, Jr., 56 ECAB 117 (2004).

8

The Board notes that the assignment of work,23 denial of leave and accommodation
requests,24 and criticisms and reprimands,25 are administrative functions and the manner in which
a supervisor exercises his or her discretion falls outside the coverage of FECA. Although the
employing establishment and appellant reached a settlement agreement reducing his suspension,
there was no evidence of admission of wrongdoing by the employing establishment.26 Because
appellant has not provided sufficient evidence to establish administrative error or abuse
regarding these issues, the Board finds that these incidents are not compensable factors of
employment under FECA.
Appellant also claimed that management subjected him to a hostile work environment.
For harassment or discrimination to give rise to a compensable disability, there must be evidence
which establishes that the acts alleged or implicated by the employee did, in fact, occur.27 Mere
perceptions of harassment or discrimination are not compensable under FECA.28 A claimant
must substantiate allegations of harassment or discrimination with probative and reliable
evidence.29 Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred.30 A claimant must establish a factual basis
for his or her allegations of harassment or discrimination with probative and reliable evidence.31
The Board finds that the evidence of record is not sufficient to support appellant’s
allegations of a hostile work environment. Appellant specifically mentioned an April 5, 2012
incident when LTC Wynn entered his office, gave him a written counseling statement, charged
him with not following verbal orders and violating hospital by-laws, threatened disciplinary
action, became angry, and yelled at him. The Board notes, however, that appellant provided no
corroborating evidence or witness statements from people to establish that the April 5, 2012
incident occurred. On the contrary, the employing establishment has stated that LTC Wynn only
spoke to appellant during scheduled meetings. There is no corroborating evidence that
LTC Wynn entered appellant’s office, threatened disciplinary action, and yelled at him. Despite
appellant’s allegations, the record contains no other independent corroboration that this incident
actually occurred as alleged.32 While verbal altercations, when sufficiently detailed by the
23

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

24

Supra notes 13 and 14.

25

Supra note 4.

26

Supra note 2.

27

K.W., 59 ECAB 271 (2007); Robert Breeden, supra note 5.

28

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

29

J.F., 59 ECAB 331 (2008).

30

Supra note 4; Ronald K. Jablanski, 56 ECAB 616 (2005).

31

Robert Breeden, supra note 5; Beverly R. Jones, 55 ECAB 411 (2004).

32

See L.P., Docket No. 14-1224 (issued November 7, 2014) (the Board found that the claimant’s allegations that
she worked in a hostile work environment because her supervisor yelled at her and used profane language did not
factually occur as the claimant did not provide any corroborating evidence that these events actually occurred).

9

claimant and supported by the evidence of record, may constitute factors of employment,33 the
Board finds that in this case, appellant has failed to submit sufficient evidence to corroborate that
the alleged April 5, 2012 incident occurred as alleged.
Appellant also contended, and alleges again on appeal, that the letters by Capt. Long and
Dr. Doncaster describe the stressful environment and hostile management under which he was
forced to work. The Board notes that while both Dr. Doncaster and Capt. Long address the high
stress level at the employing establishment, they attribute the stress to the environment of
working with soldiers who struggled with a wide range of medical issues, including PTSD and
other mental issues, not to the specific duties of appellant’s job.34
While both employees reported that appellant appeared stressed or that they witnessed his
anxiety, none of them actually witnessed any interaction between appellant and his supervisors
or witnessed his supervisors yelling, threatening, or being disrespectful to appellant. The Board
notes that while Capt. Long mentioned that LTC Wynn made comments that appellant was
worthless; these statements alone do not establish any direct harassment or discrimination
committed against appellant.35 The record contains no other corroborating evidence from
witnesses who also heard LTC Wynn make such comments nor is there evidence that the
comments were made in appellant’s presence. The Board has found that an emotional reaction to
such a comment is considered to be self-generated and not to arise out of or in the course of
employment.36 The Board finds that Dr. Doncaster and Capt. Long’s statements do not support
appellant’s allegations of a hostile work environment.
Appellant has reported, and points out again on appeal, that he filed grievances and EEO
complaints and was involved in an EEO settlement regarding the hostile work environment at the
employing establishment. The Board has found, however, that grievances and EEO complaints
alone do not establish that unfair treatment occurred and that final establishment dispositions are
not binding on issues raised under FECA.37 The Board also notes that the September 17, 2012
settlement agreement contains no admission of guilt or any wrongdoing on the part of the
employing establishment and thus, should not be construed as evidence of a hostile work
environment.38 Accordingly, the grievances and settlement agreement are insufficient to
establish a hostile work environment as a compensable factor of employment.

33

Mildred D. Thomas, 42 ECAB 888 (1991).

34

See L.B., Docket No. 14-911 (issued September 3, 2014).

35

See R.S., Docket No. 12-1206 (issued October 25, 2012) (the Board determined that statements by coworkers
which asserted that claimant was treated in a discriminatory matter but did not describe any specific instances were
insufficient to establish any direct harassment or discrimination against the claimant).
36

See Mary A. Sisneros, 46 ECAB 155 (1994).

37

See A.O., Docket No. 12-462 (issued July 26, 2012); see also R.S., Docket No. 10-2221 (issued
August 19, 2011).
38

Supra note 2; D.L., Docket No. 06-2018 (issued December 12, 2006).

10

The Board finds that appellant has failed to establish any compensable work factors.39
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

39

Since appellant had not established a compensable factor of employment, a review of the medical evidence is
unnecessary. See Lori A. Facey, 55 ECAB 217 (2004).

11

